Citation Nr: 1440536	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO. 11-03 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for the service-connected degenerative disc disease (DDD) of the lumbosacral spine, status post fusion with residual scar.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to July 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2014. A transcript of the hearing is associated with the Veteran's electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for a right knee disability, as secondary to lumbar DDD, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). See June 2014 Hearing Transcript at 9. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.





REMAND

VA's duty to assist a claimant includes the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). During his June 2014 testimony before the undersigned, the Veteran indicated that he was in the process of applying for Social Security Administration (SSA) disability benefits, although the Veteran did not specifically indicate the disabilities on which his application was based. While it can be inferred the Veteran is likely claiming disability at least in part based on his low back disability, at the very least the Board cannot conclude that these records are not relevant to the Veteran's claim. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007). Thus, the Board the Board must remand the claim so that the AOJ can contact the SSA and attempt to obtain any existing records pertaining to the Veteran's claim for disability benefits.

The Veteran should also be afforded an examination as the examiner in September 2012 did not provide information concerning whether there was any additional functional impairment, including limitation of motion during a flare-up.

As the Veteran's claim for TDIU is affected by the rating assigned to his low back disability, the Board finds that the two claims are inextricably intertwined, and therefore the claim for TDIU must also be remanded. Harris v. Derwinski, 1 Vet. App. 180 (1991). 

While on remand, appropriate efforts should be made to obtain any additional relevant VA treatment records.  The Veteran's VA Vocational Rehabilitation records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and obtain a complete copy of any adjudication for disability benefits and the underlying records as they relate to the Veteran's low back disability, to include lumbar DDD. All efforts to obtain such Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. Obtain the Veteran's VA Vocational Rehabilitation folder or records.

3.  Obtain any outstanding VA treatment records.  

4.  After completion of the foregoing, schedule the Veteran for a VA examination of his lumbar spine.  The claims folder should be forwarded to the examiner for review and the examiner should indicate that such review was accomplished in the report.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner should describe the nature and extent of the Veteran's service-connected disease (DDD) of the lumbosacral spine, status post fusion with residual scar.

The examiner should conduct range of motion studies and indicate whether there is weakened movement, excess fatigability, incoordination or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use or on flare-ups. If such information cannot be provided without resorting to speculation, the examiner should explain why.
The examiner should also indicate whether the Veteran has any neurological abnormalities associated with the service-connected lumbar spine disorder other than the left lower extremity radiculopathy.

The examiner should also provide information concerning any functional impairment that results from the service-connected lumbar spine disability and left lower extremity radiculopathy that may affect his ability to function and perform tasks in a work setting.  

5. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).


